Title: From George Washington to John Mitchell, 11 November 1778
From: Washington, George
To: Mitchell, John


  
    Dear Sir,
    Fredericksburg [N.Y.] Novr 11th 1778.
  
I have been favoured with your Letter of the 3d and have received the three Table Cloths which accompanied it—as also the Bear skin, which I accept, & thank you for. The Trunks will do, tho if they had been a size smaller I should have liked them better. the four Table Cloths which preceeded the three abovementioned, are not yet got to hand—I would not have you trouble yourself to procure another Bowl, the one I have, can, I believe, be mended.
  Colo. Fitzgerald seems to doubt whether Mrs Washington can get to Philadelphia without the Springs which Mr Custis (unluckily) prevented his getting; I have therefore, as the Season is growing cold, & the Roads getting bad, request the favor of you to send them on by a Special Messenger, along the following Rout—Wilmington—Christeen—head  
    
    
    
    of Elk—lower Ferry on Susquehanna—Baltimore & Bladensburg; by doing which, if Mrs Washington should have set out, as I have desired her to do if it be practicable & along that Road they will meet. the Springs may then be fix’d at P.
Upon her arrival in Philadelphia I must beg the favour of you to give me notice of it by the lay Expresses, that I may send for her, if my own Quarters for the Winter should happen to be fixed upon; But as this is not the case yet, and I do not know when it will be, I cannot, under the uncertainty of her stay in the City, think of accepting yours & Mrs Mitchells kind & polite Invitation to her to lodge with you—the trouble of such a visitor (for more than a day or so) being too much for a private family but I shall be equally thankful to you for providing good lodgings for her as I do not know how long it may be necessary for her to remain in them. Her Horses you will be so good as to send to the Public Stables (most convenient).
I wish the report of the reduction of the Island of St Vincent may be true, & think the Troops at New York might be as usefully employed in defence of their possessions in the West Indies as where they are—but, Ministry I suppose judge otherwise. My best respects to Mrs Mitchell, I am Dr Sir Yr most Obedt Servt

  Go: Washington

